Case 1:08-cv-01034-AT Document 858

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT

DOC #:
SOUTHERN DISTRICT OF NEW YORK

DATE FILED: _ 9/15/2021

 

 

DAVID FLOYD, et ai.,
Plaintiffs,

-against- - No. 08 Civ. 1034 (AT)

CITY OF NEW YORK, et ai.,
Defendants.

 

PLEASE TAKE NOTICE that, upon the annexed declaration, Darius Charney will move
this court, at Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York,
New York, on a day and time to be determined by the court, for leave to withdraw as counsel to
the plaintiffs in this action.

Dated: New York, New York
September 15, 2021

\s\ Darius Charney

Darius Charney

CENTER FOR CONSTITUTIONAL
RIGHTS

666 Broadway

7* Floor

New York, NY 10012

(212) 614-6464

dcharney(@ccrjustice.org

GRANTED.
SO ORDERED.

Dated: September 15, 2021
New York, New York

Og-

ANALISA TORRES
United States District Judge
